Citation Nr: 0833868	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-39 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel





INTRODUCTION

The veteran had active service from November 1989 to November 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida that denied the 
benefit sought on appeal.


REMAND

A preliminary review of the record discloses that in the 
November 2005 VA Form 9 (Appeal to Board of Veterans' 
Appeals) submitted by the veteran he requested that he be 
afforded a Board hearing at his local RO.  The veteran was 
scheduled for such a hearing in April 2008.  In a statement 
from the veteran received at the RO in April 2008, prior to 
the scheduled hearing date, the veteran explained that he 
desired to reschedule the hearing due to a conflict which had 
emerged involving his job responsibilities.

The Board finds that the veteran has shown good cause for 
requesting a change in his BVA hearing date and failing to 
appear for his previously scheduled hearing; the Motion is 
granted under the provisions of 38 C.F.R. § 20.704.  The 
veteran should be rescheduled for a hearing at the RO before 
a Veterans Law Judge at the next available opportunity.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge at the next available opportunity.

The purpose of this remand is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




